Order, Family Court, New York County (Sara P. Schechter, J.), entered on or about May 10, 2007, which, after a fact-finding hearing, found that respondents medically and educationally neglected the subject children, reversed, on the law and the facts, without costs, the findings of neglect vacated and the petitions dismissed.
Fetitioner failed to establish by a preponderance of the evidence that Edward D., a 10-year-old autistic child, was educationally neglected (see Family Ct Act § 1012 [f] [i] [A]; § 1046 [b] [i]). Edward’s unexcused absence from school “does not, ipso facto, establish either the parental misconduct or the harm or potential harm to the child necessary to a finding of [educational] neglect,” where a preponderance of the evidence shows that respondent mother was actively engaged in “securing an appropriate and specific special education placement for the child, and there is no evidence that the child’s education was adversely affected by his absence from school” (Matter of Giancarlo P., 306 AD2d 28, 28-29 [2003]; cf. Matter of Aishia O., 284 AD2d 581, 583-584 [2001]). Nor does a preponderance of the evidence show that respondents’ decision not to seek medical care after Edward fell down a flight of stairs was medical neglect (Family Ct Act § 1012 [f] [i] [A]), where it appears that respondents adequately attended to injuries that were minor (see Matter of Hofbauer, 47 NY2d 648, 655 [1979]), and that *265such decision did not impair or threaten to impair Edward’s health (cf. Matter of Faridah W., 180 AD2d 451 [1992], lv denied 80 NY2d 751 [1992]). The oral report to the Administration for Children’s Services (ACS) that precipitated this proceeding and was called in by Edward’s teacher, who did not see Edward after the accident but reported that he sustained bruises to his face and could not walk as a result of falling down a flight of stairs, and that respondents were refusing her advice to take Edward to a doctor, was based on her telephone conversation with respondent mother the day after the fall, concerning which the latter credibly testified that she exaggerated Edward’s injuries out of fear that ACS would take him away if she told the truth about his absence, i.e., that it was due to another tantrum. The derivative findings of neglect should be vacated since the evidence of neglect as to Edward does not demonstrate “such an impaired level of parental judgment as to create a substantial risk of harm” to the other child in respondents’ care (Matter of Vincent M., 193 AD2d 398, 404 [1993]). Concur—Tom, J.P., Saxe, Friedman and Gonzalez, JJ.